DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see Page 6, filed 07 June 2021, with respect to claim 24 have been fully considered and are persuasive.  Therefore, the objection to claim 24 has been withdrawn. 

Applicant’s arguments, see Pages 6-10, filed 07 June 2021, with respect to claims 18-36 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 18-36 have been withdrawn. 

Applicant’s arguments, see Pages 6-10, filed 07 June 2021, with respect to claims 18-19 and 24-36 have been fully considered and are persuasive.  Therefore, the double patenting rejections of claims 18-19 and 24-36 have been withdrawn. 

Allowable Subject Matter
Claims 18, 22, and 24-36 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Claims 18,22,24-36: None of the prior art of record, alone or in combination, teaches or discloses a laser device, wherein:
 	the laser control module is configured to receive at least a portion of the laser light generated by the laser, to generate a control signal and to feed the control signal back to the laser for stabilizing the frequency, and

 	in combination with the rest of the limitations of independent claim 18.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896